Exhibit 10.2

AMENDMENT TO SECURITY AGREEMENT

This Amendment to Security Agreement (“Amendment”) dated as of June 9, 2015, is
made by and among Universal Truckload Services, Inc. (the “Borrower”), the other
entities which are parties to the Security Agreement (as defined below)
(collectively, including the Borrower, the “Debtors” and each individually a
“Debtor”) and Comerica Bank (“Comerica”), as Administrative Agent for and on
behalf of the Lenders (as defined below) (in such capacity, the “Agent”).

RECITALS

A. The Borrower entered into the Revolving Credit and Term Loan Agreement dated
as of August 28, 2012, as amended by the Amendment to Revolving Credit and Term
Loan Agreement dated as of June 3, 2013, and the Second Amendment to Revolving
Credit and Term Loan Agreement dated as of December 19, 2013 (as further
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) with Agent and the financial institutions from time to time
signatory thereto (each, individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), under which the Lenders extended (or
committed to extend) credit to the Borrower, as set forth therein.

B. As security for the Indebtedness (as defined in the Credit Agreement), the
Debtors granted to Agent security interests in substantially all of their
respective tangible and intangible personal property pursuant to the Security
Agreement dated as of August 28, 2012, made by the Debtors in favor of Agent
(“Security Agreement”) (all as more completely set forth in the Security
Agreement).

C. In connection with the Third Amendment to Revolving Credit and Term Loan
Agreement dated as of the date hereof to be made concurrently herewith between
the Borrower, the Lenders, and Agent (the “Third Amendment to Credit
Agreement”), the Debtors have requested that certain amendments to the Security
Agreement, and Agent (at the direction of the Lenders as provided in the Third
Amendment) is willing to enter into such amendments, but only on the terms and
conditions set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Debtors and Agent agree as follows:

1. Amendments.

 

  (a) Section 4.1(a) of the Security Agreement is hereby amended and restated as
follows:

(a) Promissory Notes and Tangible Chattel Paper. If Debtors, now or at any time
hereafter, collectively hold or acquire any promissory notes or tangible Chattel
Paper for which the principal amount thereof or the obligations evidenced
thereunder are, in the aggregate, in excess of $200,000 (excluding the principal
amount of the Excluded Items, as hereinafter defined), the applicable Debtors
shall promptly notify the Agent in writing thereof and forthwith endorse, assign
and deliver the same to the Agent, accompanied by such instruments of transfer
or assignment duly executed in blank as the Agent may from time to time
reasonably specify, and cause all such Chattel Paper to bear a legend reasonably
acceptable to the Agent indicating that the Agent has a security interest in
such Chattel Paper; provided, however, in the case of (i) any Intercompany Notes
made to evidence intercompany loans made in compliance with Section 8.7(d) of
the Credit Agreement, (ii) any promissory notes or Chattel Paper held by any of
the Debtors to evidence Credit Party Agent Investments made in compliance with
Section 8.7(k) of the



--------------------------------------------------------------------------------

Credit Agreement or obligations of owner-operators made in compliance with
Section 8.7(m) of the Credit Agreement or in connection with acquisitions of
transportation equipment from any of the Debtors, or (iii) loans or advances to
employees, officers, and directors of any Credit Party made in compliance with
Section 8.7(f) of the Credit Agreement (all the foregoing, “Excluded Items”) no
Debtor shall be required to deliver any Excluded Items to Agent, or to give
written notice thereof, as required under this Section unless a Default or an
Event of Default has occurred and is continuing and Agent has made written
demand therefor.

 

  (b) Section 4.1(i) of the Security Agreement is hereby amended and restated as
follows:

(i) Vehicles; Aircraft and Vessels. Notwithstanding any other provision of this
Agreement, no Debtor shall be required to make any filings as may be necessary
to perfect the Agent’s Lien on its Vehicles (other than tractors and trailers),
aircraft and vessels, unless (i) a Default or an Event of Default has occurred
and is continuing, whereupon the Agent may require such filings be made or
(ii) such Debtor, either singly, or together with the other Debtors, owns
Vehicles (other than tractors and trailers), aircraft and vessels (other than
Vehicles provided for use by such Debtor’s executive employees) which have a
fair market value of at least $200,000, in aggregate amount, whereupon the
applicable Debtors shall provide prompt notice to the Agent, and the Agent, at
its option, may require the applicable Debtors to execute such agreements and
make such filings as may be necessary to perfect the Agent’s Lien for the
benefit of the Lenders and ensure the priority thereof on the applicable
Vehicles, aircraft and vessels. In addition, with respect to tractors and
trailers owned by the Borrower or any other Debtor, such Debtors shall not be
required to make filings as are necessary to perfect the Agent’s liens in such
Vehicles until such time as the Agent provides to such Debtors written notice
that the Agent requires such filings to be made (which notice may be given by
the Agent at any time in the exercise of its sole discretion). If such notice is
given, then the applicable Debtors shall make all such filings as are necessary
to perfect the Agent’s Lien on their tractors and trailers within thirty
(30) days (or such longer period as is agreed to by the Agent) after such notice
is given.

 

  (c) Section 4.5 of the Security Agreement is hereby amended and restated as
follows:

Section 4.5 Corporate Changes; Books and Records; Inspection Rights. (a) Each
Debtor shall not change its respective name, identity, corporate structure or
jurisdiction of organization, or identification number in any manner that might
make any financing statement filed in connection with this Agreement seriously
misleading within the meaning of Section 9506 of the UCC unless such Debtor
shall have given the Agent ten (10) Business Days prior written notice with
respect to any change in such Debtor’s corporate structure, jurisdiction of
organization, name or identity and shall have taken all action deemed reasonably
necessary by the Agent under the circumstances to protect its Liens and the
perfection and priority thereof, (b) each Debtor shall keep the Records at the
location specified on Schedule 3.2 as the location of such books and records or
as otherwise specified in writing to the Agent and (c) the Debtors shall permit
the Agent, the Lenders, and their respective agents and representatives to
conduct inspections, discussion and audits of the Collateral in accordance with
the terms of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

2. Conditions. This Amendment shall become effective (according to the terms
hereof) on the date that all conditions to the effectiveness of the Third
Amendment to Credit Agreement have been fully satisfied by the Borrower and, if
applicable, the other Debtors.

3. Authority. Each of the Debtors hereby certifies that it has taken all
necessary actions, if any, to authorize this Amendment.

4. Representations and Warranties. The Debtors hereby represent and warrant
that, after giving effect to any amendments and consents contained herein,
execution and delivery of this Amendment and the performance by the Debtors of
their obligations under the Security Agreement as amended hereby (herein, as so
amended, the “Amended Security Agreement”) are within its powers, have been duly
authorized, are not in contravention of law or the terms of its organizational
documents, and do not require the consent or approval of any governmental body,
agency or authority, and the Amended Security Agreement will constitute the
valid and binding obligations of the Debtors enforceable in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law).

5. No Other Changes. Except as specifically set forth herein, this Amendment
shall not be deemed to amend or alter in any respect the terms and conditions of
the Security Agreement or any of the other Loan Documents (as defined in the
Credit Agreement).

6. Ratification. Each of the Debtors hereby reaffirms, confirms, ratifies and
agrees to be bound by each of its covenants, agreements and obligations under
the Amended Security Agreement and each other Loan Document previously executed
and delivered by it, or executed and delivered in accordance with this
Amendment. Each reference in the Security Agreement to “this Agreement” or “the
Security Agreement” shall be deemed to refer to the Security Agreement as
amended by this Amendment and each other amendment made to the Security
Agreement from time to time.

7. Defined Terms. Unless otherwise defined to the contrary herein, all
capitalized terms used in this Amendment shall have the meanings set forth in
the Security Agreement (including definitions incorporated by reference into the
Security Agreement from the Credit Agreement).

8. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

9. Other Modification. In executing this Amendment, no Debtor is relying on any
promise or commitment of Agent or the Lenders that is not in writing signed by
Agent and the Lenders.

10. Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Michigan, and may be executed in counterpart,
in accordance with Section 13.9 of the Credit Agreement. Each of the parties
hereto agrees that this Amendment and any other Loan Document signed by it and
transmitted by facsimile or email or any other method of delivery shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding whether or not the original is in existence.

[Remainder of Page Intentionally Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the other Debtors and Agent have each caused
this Amendment to Security Agreement to be executed by their respective duly
authorized officers or agents, as applicable, all as of the date first set forth
above.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:

/s/ Jeffrey A. Rogers

Name:

Jeffrey A. Rogers

Title:

Chief Executive Officer

CAVALRY LOGISTICS, LLC By:

/s/ Robert King

Name:

Robert King

Title:

Manager/ President

LOUISIANA TRANSPORTATION, INC. By:

/s/ Michael Whitaker

Name:

Michael Whitaker

Title:

President

UNIVERSAL TRUCKLOAD, INC. (f/k/a The Mason And Dixon Lines, Incorporated) By:

/s/ Mark Limback

Name:

Mark Limback

Title:

President

MASON DIXON INTERMODAL, INC. By:

/s/ Timothy Phillips

Name:

Timothy Phillips

Title:

President

UNIVERSAL LOGISTICS SOLUTIONS INTERNATIONAL, INC. By:

/s/ Michael S. Bautch

Name:

Michael S. Bautch

Title:

President

UTS REALTY, LLC By:

/s/ David A. Crittenden

Name:

David A. Crittenden

Title:

Manager

 

LOGISTICS INSIGHT CORP. By:

/s/ Michael S. Bautch

Name:

Michael S. Bautch

Title:

President

LINC ONTARIO, LTD. By:

/s/ Eric P. Davies

Name:

Eric P. Davies

Title:

President

UNIVERSAL DEDICATED, INC. (f/k/a CTX, Inc.) By:

/s/ Michael J. Silverwood

Name:

Michael J. Silverwood

Title:

President

LGSI EQUIPMENT OF INDIANA, LLC By:

/s/ William Gale

Name:

William Gale

Title:

President

WESTPORT USA HOLDING, LLC By:

/s/ Alexander Van Leyen

Name:

Alexander Van Leyen

Title:

President

WESTPORT AXLE CORP. By:

/s/ Alexander Van Leyen

Name:

Alexander Van Leyen

Title:

President

UT RENT A CAR, INC. By:

/s/ David A. Crittenden

Name:

David A. Crittenden

Title:

President

 

 

4



--------------------------------------------------------------------------------

Continuation signature page to Amendment to Security Agreement

 

UTSI FINANCE, INC. By:

/s/ Jeffrey A. Rogers

Name:

Jeffrey A. Rogers

Title:

President

LINC LOGISTICS LLC (f/k/a Upton Merger Sub II, LLC) By:

/s/ Jeffrey A. Rogers

Name:

Jeffrey A. Rogers

Title:

President

UNIVERSAL SPECIALIZED, INC. By:

/s/ Mark Limback

Name:

Mark Limback

Title:

President

 

5



--------------------------------------------------------------------------------

Continuation signature page to Amendment to Security Agreement

 

COMERICA BANK, as Agent By:

/s/ Kelly C. McConnell

Name: Kelly C. McConnell Title: Vice President

 

6